DETAILED ACTION
Status of Claims
Claims 1, 4-6, 8 and 12-14 are currently pending in the application. 
Receipt is acknowledged of Applicant’s response / amendment filed on December 01, 2021 and that has been entered. 
Applicant’s response, arguments / amendments have been fully considered and found persuasive with respect to the rejection of claim 12 under 35 U.S.C. §112 (a), and the rejection is hereby withdrawn. 
Applicant’s response and amendments have been fully considered and found persuasive with respect to the rejection of claim 12 under 35 U.S.C. §112 (b), and the rejection is hereby withdrawn and hence, all remaining pending claims 12-14 have been examined and found allowable over the prior art of record.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Aaron Morrow on December 21, 2021. 
 The application has been amended as follows: 
a.          Claims 1, 4-6 and 8 have been canceled.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626